DETAILED ACTION 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 1/3/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20180203683)

Regarding claim 1, Kim teaches a control apparatus configured to communicate with a plurality of on-vehicle control devices through in-vehicle communication lines (see Fig 3, item 210, Kim [0065] “The controller 210 is a microprocessor that controls the overall operations of the software update apparatus 200 and may control the operations of various modules, devices and the like built in the software update apparatus 200. For example, the controller 210 may be operated by a processor built in the software update apparatus 200 and may generate control signals for controlling various modules, devices and the like built in the software update apparatus 200. The controller 210 is a head unit , the control apparatus comprising: an acquisition unit configured to acquire electric energy of a battery supplying electric power to the plurality of on-vehicle control devices (Kim [0066] “The battery remaining capacity monitor 220 monitors the state of charge (SOC) of a battery 300 through a battery sensor 310. As described above, the battery remaining capacity monitor 220 receives the SOC value from the battery sensor 310 and stores a relatively accurate SOC value”.); and a control unit configured to instruct, in a case where predicted electric energy of the battery at a time when a process by a target device that is one of the plurality of on-vehicle control devices is completed is lower than a first threshold (Kim [0070] “The priority calculating unit 250 calculates information about parts that may be updated in the current residue state of the battery 300 by comprehensively managing the current residue information of the battery and the current consumption information for each part, and transmits the information to the controller 210”.), other on-vehicle control devices to stop respective processes by the other on-vehicle control devices executed in parallel with the process by the target device. (Kim [0016] “The controller may power off the remaining electronic parts while the software update of the one electronic part is in progress”. See also Kim [0083] “The controller 210, which has obtained the battery remaining capacity and the expected amount of current consumption, compares the battery remaining capacity determined in operation 506 with the expected amount of current consumption calculated in operation 504 (514). The controller 210 performs the software update only when the actual battery remaining capacity is greater than the expected amount of current consumption”.)

Regarding claim 2, Kim teaches the control apparatus according to claim 1, wherein the process by the target device is an update process of a control program during stoppage of a vehicle. (Kim [0065] “The controller 210 may include a memory (a storage device) that stores control data for 

Regarding claim 3, Kim teaches the control apparatus according to claim 1, wherein, in a case where a plurality of processes by the other on-vehicle control devices is executed in parallel, the control unit determines a process to be stopped among the plurality of processes based on priority set for each process. (Kim [0070] “The priority calculating unit 250 calculates information about parts that may be updated in the current residue state of the battery 300 by comprehensively managing the current residue information of the battery and the current consumption information for each part, and transmits the information to the controller 210”. See also Kim [0016] “The controller may power off the remaining electronic parts while the software update of the one electronic part is in progress”.)

Regarding claim 4, Kim teaches the control apparatus according to claim 1, wherein, in a case where a plurality of processes by the other on-vehicle control devices is executed in parallel, the control unit determines a process to be stopped among the plurality of processes based on user operation to select the process to be stopped. (Kim [0065] “The controller 210 may include a memory (a storage device) that stores control data for controlling the operation of the software update apparatus 200, reference data used during operation control of the software update apparatus 200, 

Regarding claim 5, Kim teaches the control apparatus according to claim 1, wherein, in a case where a reduction speed of the battery is higher than a reference speed described below (Kim [0067] “Battery state information such as voltage, current, SOC, SOH, SOF, and temperature measured by the battery sensor 310 is transmitted to the battery remaining capacity monitor 220 through a vehicle battery controller 320 (ECU: Engine Control Unit)”. See also Kim [0069] “The current database 230 stores predicted current consumption values for parts that are expected when the software update of the part are updated. The predicted current consumption value for each part is obtained in advance by measurement”.), the control unit further instructs the other on-vehicle control devices to stop the respective processes, the reference speed being a speed at which the electric energy of the battery is reduced to electric energy corresponding to the first threshold before completion of the process by the target device. (Kim [0070] “The priority calculating unit 250 calculates information about parts that may be updated in the current residue state of the battery 300 by comprehensively managing the current residue information of the battery and the current consumption information for each part, and transmits the information to the controller 210”.)

Regarding claim 6, Kim teaches the control apparatus according to claim 1, wherein the first threshold is a value obtained by imparting a predetermined margin to electric energy necessary for a process to interrupt the process by the target device. (Kim, see Fig 4, See Kim [0075] “FIG. 4 is a diagram illustrating a concept of a software update of a vehicle according to embodiments of the present disclosure. According to the concept of the software update of the vehicle 1 shown in FIG. 4, perform an update are selected in consideration of the current SOC of the battery 300, software updates are performed on the selected parts one by one. As shown in FIG. 4, a software update may be performed on six electronic parts in the order of device 1 to 6 in the current SOC of the battery 300. See also Kim [0066] “the battery remaining capacity monitor 220 receives the SOC value from the battery sensor 310 and stores a relatively accurate SOC value (e.g., Kalman Filtering-based SOC) in ignition off, and wakes up at the scheduled update time by receiving a voltage from the battery 300 and calculates a SOC value having a slight error (e.g., Voltage Method-based SOC).)

Regarding claim 8, Kim teaches the control apparatus according to claim 7, wherein the second threshold is a value obtained by imparting a predetermined margin to electric energy necessary for completion of the process by the target device. (Kim [0083] “The controller 210, which has obtained the battery remaining capacity and the expected amount of current consumption, compares the battery remaining capacity determined in operation 506 with the expected amount of current consumption calculated in operation 504 (514). The controller 210 performs the software update only when the actual battery remaining capacity is greater than the expected amount of current consumption”.)

Regarding claim 9, the claim is directed toward a method that is configured to the apparatus as claimed in claim 1. The cited portions of Kim used in rejection of claim 1 discloses where the apparatus performs the claimed method as recited in claim 10. Therefore claim 10 is rejected under the same rational as claim 1.

Regarding claim 10, the claim is directed toward a non-transitory computer readable storage medium that is configured to the apparatus as claimed in claim 1. The cited portions of Kim used in 

See also (Kim [0041] “the controller of the present disclosure may be embodied as non-transitory computer readable media containing executable program instructions executed by a processor, controller or the like. Examples of the computer readable mediums include, but are not limited to, ROM, RAM, compact disc (CD)-ROMs, magnetic tapes, floppy disks, flash drives, smart cards and optical data storage devices. The computer readable recording medium can also be distributed throughout a computer network so that the program instructions are stored and executed in a distributed fashion, e.g., by a telematics server or a Controller Area Network (CAN)”.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180203683) in view of Wruck (US 20050285445)

Regarding claim 7, Kim teaches the control apparatus according to claim 1, but does not specifically teach wherein, in a case where the electric energy of the battery is lower than a second threshold that is larger than the first threshold, the control unit instructs the other on-vehicle control devices to stop the respective processes. 

However, Wruck discloses a method and system for managing a battery system for a vehicle that utilizes a hierarchy to disconnect electrical loads from the battery system, wherein, in a case where the electric energy of the battery is lower than a second threshold that is larger than the first threshold, the control unit instructs the other on-vehicle control devices to stop the respective processes. (Wruck [0043] “one or more of these loads may also be disconnected from the battery system in the event that the state of charge of the battery reaches a predetermined threshold”. See also Wruck [0137] “a battery management system prioritizes electrical loads to allow disconnection from certain loads according to a predetermined hierarchy”.)

It would have been obvious to one of ordinary skill in the art to modify the system as taught in Kim with the learnings of Wruck which discloses the management of a battery system for a vehicle utilizing a hierarchy based on predetermined thresholds to disconnect electrical from the battery system, hence improving the possibility of sufficient battery capacity needed for program updates.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a control apparatus, control method and computer program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661